Citation Nr: 1016189	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-02 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a final disallowed claim for service connection for 
posttraumatic stress disorder (PTSD), and if so, whether 
service connection is warranted.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1958 to 
October 1980. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  In January 2003, the RO denied service connection for 
PTSD because there was insufficient evidence to verify the 
occurrence of contended traumatic events in service.  The 
Veteran expressed timely disagreement with the decision but 
withdrew his appeal in writing in June 2004.  

2.  Since the last adjudication of the claim in an April 2004 
statement of the case, evidence has been received that is 
new, relates to the occurrence of traumatic events in 
service, and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.   

3.  The Veteran did not participate in combat action. 

4.  There is credible service personnel record and lay 
evidence that the Veteran was a passenger in an aircraft 
carrying dead and injured soldiers and that he was present 
during a mortar attack on a base during his service in the 
Republic of Vietnam. 

5.  There is credible medical evidence of a diagnosis of PTSD 
related to the traumatic events in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  

2.  The criteria for service connection for PTSD have been 
met. 38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting the benefit in full.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

In January 2003, the RO denied a claim for service connection 
for PTSD because the evidence of record was not sufficient to 
verify the occurrence of traumatic events in service or 
sufficient to initiate further research.  The Veteran 
expressed timely disagreement with the decision in June 2003.  
The RO provided a statement of the case in April 2004.  
However, the Veteran withdrew his appeal in writing in June 
2004.  

The RO received the Veteran's petition to reopen the claim in 
March 2006.  

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since the last adjudication of the claim for service 
connection for PTSD in the April 2004 statement of the case, 
the RO received the following evidence: a March 2006 letter 
from a fellow soldier relevant to events in service; a March 
2006 letter from the Veteran with additional photographs, 
narrative, and dates of events in service; additional VA 
outpatient mental health treatment records through May 2005; 
and a March 2007 letter from a private psychiatrist relevant 
to a mental health examination and diagnosis.  

The Board concludes that the evidence received since April 
2004 is new because it had not previously been considered by 
VA adjudicators.  The VA outpatient records and 
psychiatrist's letter are relevant because they address the 
Veteran's psychiatric disorder and its etiology.  These 
records, however, are not material to the reason for the 
previous denial because they do not provide additional 
information to assist in verification of the occurrence of 
the associated traumatic events.  The letter from the fellow 
soldier and additional photographs, narrative, and dates in 
the Veteran's correspondence are material as they are assumed 
credible for the purposes of new and material evidence 
analysis and relate to the dates, places, and circumstances 
of some of the contended traumatic events in service.  
Therefore, as new and material evidence has been received, 
the Board grants the petition to reopen the final disallowed 
claim for service connection for PTSD and will address the 
claim on the merits.  

The Veteran served as a communications technician in the U.S. 
Army including service in the Republic of Vietnam from 
October 1970 to October 1971.  He retired at the rank of 
Sergeant First Class.  He contends that he has PTSD related 
to traumatic events in service.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997). 

Under DSM-IV, a stressor is a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or event that 
involved actual or threatened death or serious injury, or 
threat to the physical integrity of self or others; and (2) 
the person's response involved intense fear, helplessness, or 
horror.   

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other probative evidence 
supporting his allegations.  Id. 

A veteran seeking service connection for PTSD may not rely on 
mere service in a combat zone to support a diagnosis of PTSD.  
A stressor must consist of an event during such service that 
is outside the range of usual human experience and such that 
would be markedly distressing to almost anyone, such as 
experiencing an immediate threat to one's life or witnessing 
another person being seriously injured or killed.  It is the 
distressing event, not mere presence that constitutes a valid 
stressor.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1994).  
Service in a combat zone is stressful to some degree to all 
who are there, whatever their duties or experiences.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also VAOPGCPREC 
12-99 (Oct. 18, 1999) (cited at 65 Fed. Reg. 6257 (2000)) 
("the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality").  

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

Service personnel records showed that the Veteran served in 
Vietnam as a senior installer in the U.S. Army Communications 
Systems Engineering and Management Agency (CSEMA), 1st Signal 
Brigade, at its primary base at Long Binh.  The Veteran was 
awarded the Bronze Star Medal for meritorious service but 
there is no evidence of record of any combat awards or 
badges.  The nature and circumstances of the Veteran's duties 
are not consistent with combat service.  The Veteran contends 
in part that he was present on a base that came under rocket 
attack but did not report that ordnance detonated in his 
vicinity or that he participated in return fire.  Therefore, 
the Board concludes that the Veteran was not in combat and 
that verification of the occurrence of the events is 
necessary.  

Service treatment records are silent for any psychiatric 
symptoms, diagnoses, or treatment.  

VA outpatient treatment records from October 2000 to May 2005 
showed that the Veteran attended a program of group stress 
management and PTSD therapy sessions.  Mental health 
clinicians noted that the Veteran displayed symptoms of anger 
and depression related generally to his experiences in 
Vietnam.  In one encounter in October 2000, a VA psychologist 
noted the Veteran's report that he had not seen any combat 
action but had traveled in an aircraft carrying dead soldiers 
and had taken cover in bunkers on several occasions to avoid 
enemy fire.  

In a written statement in May 2001, the Veteran noted that he 
experienced depression and emotional reactions to television, 
movies, and public events that reminded him generally of this 
Vietnam service.  In July 2001, a neighbor noted that he 
observed the Veteran's emotional episodes related to 
unspecified wartime experiences for the previous 15 years.  
In an undated letter received by the RO in June 2003, the 
Veteran's sister noted that the Veteran became depressed and 
isolated from his family starting upon return from service in 
Vietnam.  

In August 2002, a VA physician noted a review of the 
Veteran's medical records and the Veteran's report of two 
traumatic events.  In July 1971 the Veteran led a small team 
of soldiers on a mission to install an electronic system at a 
base in Dong Ha, Vietnam.  After completing the installation, 
the Veteran returned to his home base aboard an aircraft 
carrying dead soldiers.  The Veteran also reported that on a 
mission to Nha Trang in June or July 1971, the base came 
under rocket and mortar attack.  The Veteran did not report 
that he was near any detonations or witnessed injuries or 
deaths during the attack but noted that he experienced fear 
that he might be injured or killed.  The physician noted the 
Veteran's reports of recurring flashbacks and intrusive 
thoughts of the events and displayed symptoms of 
hypervigilance, social isolation, startle reaction, and 
sleeplessness.  The physician did not specifically associate 
the reported events with the symptoms but noted that the 
Veteran met the criteria in DSM-IV for a diagnosis of PTSD.   

In a June 2003 statement, the Veteran described his mission 
to Dong Ha in more detail and noted that he was particularly 
disturbed by the odor of the dead bodies in the aircraft on 
his return to base.  The Veteran attached four photographs 
and noted that they showed injured and dead soldiers being 
loaded on a cargo aircraft.  The Veteran reported being 
present at bases during rocket attacks.  The Veteran further 
reported being frightened when he was a passenger in a 
helicopter with an open door and almost fell out because he 
failed to fasten his seat belt.  The Veteran did not provide 
specific dates for the events.  

In a March 2006 statement a fellow soldier confirmed that he 
was part of the Veteran's team of communications installers 
sent to Dong Ha.  The soldier did not travel home on the 
aircraft or discuss the cargo.  However, the solider noted 
that while on the mission, the base was attacked and that he 
and the Veteran sought shelter in a bunker that they later 
realized was inadequate.  No rounds detonated in their 
vicinity.  The same month, the Veteran provided an additional 
statement with three additional photographs that showed the 
fellow soldier with him at a primitive airfield and a 
photograph of the view from an airborne helicopter with an 
open door.  The Veteran stated that he experienced an 
emotional reaction whenever hearing the noise of a 
helicopter.   

In a March 2007 letter, a private psychiatrist noted that he 
examined the Veteran the previous day and summarized the 
Veteran's reports of his history of military service.  The 
psychiatrist did not indicate that he reviewed any service or 
medical records.  The psychiatrist noted the Veteran's 
reports of riding in an aircraft with dead soldiers, 
experiencing incoming mortar fire, almost falling from a 
helicopter.  The Veteran additionally reported that he 
witnessed many soldiers being injured or killed and that he 
personally knew some of them but did not provide names or 
dates for the events.  The psychiatrist noted that the 
Veteran reported experiencing intense fear and horror at the 
time.  The psychiatrist noted that the Veteran currently 
experienced nightmares, flashbacks, and panic attacks 
multiple times per week, intrusive thoughts, hypervigilance, 
anger, depression, auditory and visual hallucinations, social 
isolation, and suicidal ideations.  The psychiatrist 
indicated that he would be providing treatment for the 
Veteran every eight weeks for twenty minutes for medication 
monitoring and psychotherapy.  

In October 2007, the RO made a formal finding that the 
evidence of record was insufficient to verify or further 
research the occurrence of the contended traumatic events.  
Specifically the RO concluded that the Veteran had not 
provided locations, names of casualties, or dates within a 
two month range to permit research in military records.  
However, the Board notes that the Veteran reported that the 
events at Dong Ha took place in July or August of 1971 and 
that together with his unit assignment and name of a fellow 
soldier, research of unit records could be performed to 
confirm his mission and location.     

The Board concludes that there is insufficient information to 
verify or conduct research regarding mortar attacks at Nha 
Trang, danger of falls from helicopters, and general 
witnessing of injuries and deaths of soldiers.  However, the 
Board concludes that there is sufficient evidence to show 
that the Veteran and a fellow soldier traveled to Dong Ha, 
experienced mortar attacks without injury, and that the 
Veteran traveled in an aircraft with dead and injured 
soldiers.  The statements provided by the Veteran and his 
fellow soldier are credible because they are consistent with 
the approximate dates and places and with the photographs 
that showed the presence of the Veteran at the loading of 
injured and death soldiers on an aircraft at a primitive 
airfield.  The circumstances are consisted with the Veteran's 
unit and duties at the time.  Resolving all doubt in favor of 
the Veteran, the Board concludes that the Veteran was present 
during a mortar attack at Dong Ha and did travel on an 
aircraft with injured and dead soldiers.  

The Board further concludes that service connection for PTSD 
is warranted.  There is credible medical evidence of 
diagnoses of PTSD by a VA physician in 2002 and a private 
physician in 2007 in which both examiners attributed the 
symptoms of PTSD in part to the travel in aircraft and the 
Dong Ha mortar attack.  Neither examiner addressed other 
aspects of the Veteran's history such as his satisfactory 
military service for ten years after his tour of duty in 
Vietnam and post-service medical records that showed no 
psychiatric symptoms prior to 2000.  Neither examiner 
explored any other aspects of the Veteran's life experiences 
including his reported unemployment since 1980.  Finally, the 
psychiatrist in 2007 diagnosed PTSD on his first encounter 
with the Veteran based only on the Veteran's reports and 
without review of any medical or service history, and noted 
severe symptoms for which the Veteran had not received 
treatment in several years.  Moreover, there are no records 
of any subsequent treatment for these symptoms.  
Nevertheless, the Board finds that the diagnoses were 
provided by competent medical practitioners and conform to 
the criteria of DSM-IV.  Therefore, resolving all doubt in 
favor of the Veteran, the Board concludes that the Veteran 
has PTSD related to traumatic events in service and that 
service connection for PTSD is warranted. 


ORDER

The final disallowed claim for service connection for PTSD is 
reopened.  

Service connection for PTSD is granted, subject to the legal 
criteria for payment of monetary benefits.  



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


